    Case 2:12-cv-05735-SVW-RZ Document 231 Filed 08/26/20 Page 1 of 3 Page ID #:2474

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           August 26, 2020


       No.:                  20-55882
       D.C. No.:             2:12-cv-05735-SVW-RZ
       Short Title:          Association des Eleveurs, et al v. Xavier Becerra


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:12-cv-05735-SVW-RZ Document 231 Filed 08/26/20 Page 2 of 3 Page ID #:2475




                    UNITED STATES COURT OF APPEALS
                                                                   FILED
                            FOR THE NINTH CIRCUIT
                                                                   AUG 26 2020
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




   ASSOCIATION DES ELEVEURS DE                  No. 20-55882
   CANARDS ET D OIES DU QUEBEC,
   a Canadian nonprofit corporation;
                                                D.C. No. 2:12-cv-05735-SVW-RZ
   HVFG, LLC, a New York limited
   liability company; SEAN CHANEY, an           U.S. District Court for Central
   individual,                                  California, Los Angeles

                Plaintiffs - Appellees,         TIME SCHEDULE ORDER

     v.

   XAVIER BECERRA, in his official
   capacity as Attorney General of
   California,

                Defendant - Appellant.



  The parties shall meet the following time schedule.

  Wed., September 2, 2020      Appellant's Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
                               this date, the Mediation Questionnaire is due within
                               one day of receiving the email from PACER
                               confirming your registration.
  Tue., October 20, 2020       Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
  Thu., November 19, 2020 Appellees' answering brief and excerpts of record
                          shall be served and filed pursuant to FRAP 31 and
                          9th Cir. R. 31-2.1.
Case 2:12-cv-05735-SVW-RZ Document 231 Filed 08/26/20 Page 3 of 3 Page ID #:2476

  The optional appellant's reply brief shall be filed and served within 21 days of
  service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

  Failure of the appellant to comply with the Time Schedule Order will result in
  automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: John Brendan Sigel
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
